Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report of Max Cash Media, Inc. (the “Company”) on Form 10-K for the year ending September 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Noah Levinson Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-K for the year ending September 30, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-K for the year ending September 30, 2008, fairly presents, in all material respects, the financial condition and results of operations of Max Cash Media, Inc. Date: December 30, 2008 /s/ Noah Levinson Noah Levinson President, CEO, CFO Director
